Citation Nr: 0008057	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  99-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of fractured mandible.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision: (1) denied 
an increased (compensable) disability rating for service-
connected residuals of fractured mandible; and (2) denied the 
appellant's attempt to reopen his claims for service 
connection for a skin disorder, malaria, and tinnitus.

In August 1999, the Board remanded this matter for the RO to 
schedule a personal hearing for the appellant before a RO 
hearing officer.  For the reasons indicated below, the Board 
must remand this matter for a second time.


REMAND

Following the Board's August 1999 remand, the RO scheduled 
the veteran for a personal hearing on October 1, 1999.  A 
report of contact, dated September 27, 1999, noted that the 
veteran had telephoned the RO indicating that "he would be 
unable to attend hearing as he was recently in a car 
accident."  The report also noted that the veteran had, in 
so many words, indicated a desire to withdraw his appeal 
(informing RO personnel to throw his claims file away).

On February 17, 2000, the Board mailed correspondence to the 
veteran inquiring as to both: (1) whether he still desired a 
hearing before a hearing officer at the RO; and (2) whether 
he wished to continue his appeal before the Board.  The 
letter also advised the veteran of the following:
If you fail to submit a request as 
described above, the Board will proceed 
to review your appeal in its proper 
sequence.  And, if you do not respond 
within 30 days of the date of this 
letter, we will assume that you still 
want a hearing before a hearing officer 
at the regional office and we will make 
arrangements to have your case remanded 
for such a hearing.

No response from the veteran has since been received.  
Accordingly, the Board can only assume that the appellant 
still desires to have a hearing before a RO hearing officer.

With further delay is indeed regrettable, the veteran's 
failure to respond to the Board's letter of February 2000 
requires another attempt to schedule a hearing.  Hence, to 
ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should reschedule the veteran for 
a hearing before a RO hearing officer.  
After the hearing is conducted, the RO 
should readjudicate all of the claims on 
appeal, considering all additional 
evidence, if any, submitted by the 
veteran. 

No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


